Exhibit 10.1

H.B. FULLER COMPANY

RESTRICTED STOCK AWARD AGREEMENT

(Under the H.B. Fuller Company 2009 Director Stock Incentive Plan)

THIS AGREEMENT, dated as of                     ,         , is entered into
between H.B. Fuller Company, a Minnesota corporation (the “Company”), and
                    , a non-employee director of the Company of the Company
(“Participant”).

WHEREAS, the Company, pursuant to the H.B. Fuller Company 2009 Director Stock
Incentive Plan (the “Plan”), wishes to award to Participant shares of common
stock, par value $1.00 per share, of the Company (“Common Stock”), subject to
certain restrictions and on the terms and conditions contained in this Agreement
and the Plan;

NOW, THEREFORE, in consideration of the premises and agreements set forth
herein, the parties hereto hereby agree as follows:

1. Award of Restricted Stock.

The Company, effective as of the date of this Agreement, hereby grants to
Participant a restricted stock award of            shares of Common Stock (the
“Shares”), subject to the terms and conditions set forth in this Agreement.

2. Rights of Participant with Respect to the Shares.

(a) Shareholder Rights. With respect to the Shares, Participant shall be
entitled at all times on and after the date of issuance of the Shares to
exercise all rights of a shareholder of Common Stock of the Company, including
the right to vote the Shares and the right to receive dividends thereon as
provided in Section 2(b) hereof, unless and until the Shares are forfeited
pursuant to Section 3 hereof. The rights of Participant with respect to the
Shares shall remain forfeitable at all times prior to the date on which such
rights become vested, and the restrictions with respect to the Shares lapse, in
accordance with Section 3 hereof.

(b) Reinvestment of Dividends. As a condition to receiving the Shares under the
Plan, Participant hereby elects to defer the receipt of dividends paid on the
Shares. Participant agrees that all cash dividends otherwise payable on and with
respect to the Shares shall be reinvested in additional shares of restricted
Common Stock at the Fair Market Value of such shares (“Additional Shares”). A
report showing the number of Additional Shares so purchased with reinvested
dividends shall be sent to Participant within 30 days following the applicable
dividend payment date. The Additional Shares so purchased shall be subject to
the same terms and conditions as the Shares granted pursuant to this Agreement
and the Additional Shares shall be forfeited in the event that the Shares with
respect to which the reinvested dividends were paid are forfeited.

(c) Issuance of Shares. The Company shall cause to be issued, in either
certificated or uncertificated form, the Shares and any Additional Shares. The
Shares and any Additional Shares shall be issued and held in nominee name by the
stock transfer agent or brokerage service selected by the Company to provide
such services for the Plan. No certificates or other evidence of the Shares or
Additional Shares shall be issued to Participant prior to the date on which the
Shares vest, and the restrictions with respect to the Shares lapse, in
accordance with Section 3 hereof. Neither this Section 2(c) nor any action taken
pursuant to



--------------------------------------------------------------------------------

or in accordance with this Section 2(c) shall be construed to create a trust of
any kind. After any Shares vest pursuant to Section 3 hereof, the Company shall
promptly cause to be issued either evidence of uncertificated Shares or a
certificate or certificates, registered in Participant’s name or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
evidencing such vested whole Shares and any Additional Shares and shall cause
such certificated or uncertificated Shares and any Additional Shares to be
delivered to Participant or Participant’s legal representatives, beneficiaries
or heirs, as the case may be. The value of any fractional Share shall be
cancelled at the time certificated or uncertificated Shares and any Additional
Shares are delivered to Participant.

3. Vesting; Forfeiture.

(a) Vesting. Subject to the terms and conditions of this Agreement, the Shares
shall vest in full, and the restrictions with respect to the Shares shall lapse,
on the earlier of (i)                     , or (ii) the date on which the
director reaches the mandatory retirement age under the Company’s policy with
respect to directors’ retirement from the Board of Directors, provided, in each
case, that Participant continuously serves as a director of the Company until
the earliest of such dates.

(b) Early Vesting. Notwithstanding the vesting provision contained in
Section 3(a) above, but subject to the other terms and conditions set forth
herein, upon the occurrence of a “Change in Control” (as defined below) or in
the event of Participant’s death or permanent disability, Participant or
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
shall become immediately vested in all of the Shares, and the restrictions with
respect to the Shares shall lapse, as of the date of such Change in Control,
death or permanent disability.

(c) For the purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred upon any of the following events:

 

  (1) a public announcement (which, for purposes hereof, shall include, without
limitation, a report filed pursuant to Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) that any individual, corporation,
partnership, association, trust or other entity becomes the beneficial owner (as
defined in Rule 13(d)(3) promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the voting
power of the Company then outstanding;

 

  (2) the individuals who, as of the date of this Agreement, are members of the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board (provided, however, that if the
election or nomination for election by the Company’s shareholders of any new
director was approved by a vote of at least a majority of the Incumbent Board,
such new director shall be considered to be a member of the Incumbent Board);

 

  (3)

the approval of the shareholders of the Company, and consummation, of (i) any
consolidation, merger or statutory share exchange of the Company with any person
in which the surviving entity would not have as its directors at least 60% of
the Incumbent Board and as a result of which those persons who were shareholders
of the Company immediately prior to such transaction would not hold, immediately
after such transaction, at

 

2



--------------------------------------------------------------------------------

  least 60% of the voting power of the Company then outstanding or the combined
voting power of the surviving entity’s then outstanding voting securities;
(ii) any sale, lease, exchange or other transfer in one transaction or series of
related transactions substantially all of the assets of the Company; or
(iii) the adoption of any plan or proposal for the complete or partial
liquidation or dissolution of the Company; or

 

  (4) a determination by a majority of the members of the Incumbent Board, in
their sole and absolute discretion, that there has been a Change in Control of
the Company.

For purposes of this Section 3(c), “voting power” when used with reference to
the Company shall mean the voting power of all classes and series of capital
stock of the Company now or hereafter authorized.

(d) Forfeiture. If Participant ceases to serve as a director of the Company for
any reason other than those specified in Section 3(b) hereof prior to the
vesting of the Shares pursuant to Section 3(a) hereof, Participant’s rights to
all of the Shares shall be immediately and irrevocably forfeited, including the
right to vote the Shares and the right to receive dividends and any Additional
Shares.

4. Restrictions on Transfer.

Until the Shares vest pursuant to Section 3 hereof, neither the Shares, nor any
right with respect to the Shares under this Agreement, may be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of by Participant and
any purported sale, assignment, transfer, pledge, hypothecation or other
disposition shall be void and unenforceable against the Company. Notwithstanding
the foregoing, Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of Participant
and receive any property distributable with respect to the Shares upon the death
of Participant. Each right under this Agreement shall be exercisable during
Participant’s lifetime only by Participant or, if permissible under applicable
law, by Participant’s legal representative.

5. Income Tax Matters.

Participant understands and agrees that the Company has not advised Participant
regarding Participant’s income tax liability in connection with the grant of the
Shares pursuant to this Agreement. Participant further understands and agrees
that he or she is responsible for consulting his or her own tax counsel on
questions regarding his or her tax liability in connection with the grant of the
Shares and upon the vesting of the Shares and any subsequent disposition of the
Shares, and that Participant is solely responsible for such tax liability.

6. Securities Matters.

No Shares shall be issued hereunder prior to such time as counsel to the Company
shall have determined that the issuance of the Shares will not violate any
federal or state securities or other laws, rules or regulations. The Company
shall not be required to deliver any Shares until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied. In addition, the grant of the Shares and/or the
delivery of any Shares under this Agreement are subject to any clawback policies
the Company may

 

3



--------------------------------------------------------------------------------

adopt in the future to conform to the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and any applicable rules and regulations of the
Securities and Exchange Commission.

7. Adjustments.

In the event that any dividend or other distribution (whether in the form of
cash, shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of shares or other securities of
the Company, issuance of warrants or other rights to purchase shares or other
securities of the Company or other similar corporate transaction or event
affects the Shares such that an adjustment is necessary in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Agreement, then the Committee shall, in such manner as
it may deem equitable, adjust the number and type of the Shares.

8. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. Terms used herein which are defined in the Plan shall have the
respective meanings ascribed to such terms in the Plan, unless otherwise defined
herein. In the event that any provision of this Agreement is inconsistent with
the terms of the Plan, the terms of the Plan shall govern. Any question of
administration or interpretation arising under this Agreement shall be
determined by the Committee, and such determination shall be final and
conclusive upon all parties in interest.

(b) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

(c) Governing Law. The internal law and not the law of conflicts, of the State
of Minnesota will govern all questions concerning the validity, construction and
effect of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

H.B. FULLER COMPANY

By:

 

                                                                           
                                                                      

 

                                                             
                                         
                                           

[Participant Name]

Date:                                                            
                                                                           

 

4